DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.                                                   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim14-18 of U.S. Patent No. 11,101,222.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the current application are obvious over claims 14-18 of patent no. 11,101,222. Specifically, the current claim recites a device while the patent of record recites a foundation layer. It would be obvious to one of ordinary skill in the art that a device would comprise of a foundation layer which has all the recited circuit layers like the dies, pad, via and lines. Other differences in the claim language are mere style, for instance, the current application recite a first die and a second die while the patent of record recites a plurality of dies.
          Current Application 
          Patent no. 11,101,222
1. A device, comprising: 
a first die having a first plurality of die pads; a second die having a second plurality of die pads; a molding layer laterally around the first die and the second die and between the first die and the second die, the molding layer laterally around the first plurality of die pads and the second plurality of die pads, wherein the molding layer has a top surface co-planar with a top surface of the first plurality of die pads and with a top surface of the second plurality of die pads; 
a plurality of conductive vias directly on and in contact with the first plurality of die pads and the second plurality of die pads; and 
a plurality of conductive lines directly on and in contact with the top surface of the molding layer.
14. A foundation layer, comprising: 
a plurality of dies, each of the plurality of dies having a plurality of die pads; 
a molding layer laterally around the plurality of dies and between adjacent ones of the plurality of dies, the molding layer laterally around the plurality of die pads of each of the plurality of dies, wherein the molding layer has a top surface co-planar with a top surface of the plurality of die pads of each of the plurality of dies; 
a plurality of conductive vias directly on and in contact with the plurality of die pads of each of the plurality of dies; and 
a plurality of conductive lines directly on and in contact with the top surface of the molding layer.
2. The device of claim 1, wherein the plurality of conductive vias comprise: 
a seed layer over the first plurality of die pads and the second plurality of die pads, and over the molding layer; 
a first photoresist layer over the seed layer and the first photoresist layer patterned to form a plurality of conductive line openings over the first plurality of die pads and the second plurality of die pads; 
a conductive material in the plurality of conductive line openings to form a plurality of first conductive lines; 
a second photoresist layer deposited over the first photoresist layer and the second photoresist layer patterned to form a plurality of via openings over the plurality of first conductive lines; and 
the conductive material deposited into the plurality of via openings to form the plurality of conductive vias, wherein the conductive material only deposits on the portions of the exposed plurality of first conductive lines, and wherein the second photoresist layer, the first photoresist layer, and portions of the exposed seed layer are removed.
15. The foundation layer of claim 14, wherein the plurality of conductive vias are formed by: 
a seed layer deposited over the plurality of die pads, the plurality of dies, and the molding layer; 

a first photoresist layer deposited over the seed layer and the first photoresist layer patterned to form a plurality of conductive line openings over the plurality of die pads; 

a conductive material deposited into the plurality of conductive line openings to form a plurality of first conductive lines; 
a second photoresist layer deposited over the first photoresist layer and the second photoresist layer patterned to form a plurality of via openings over the plurality of first conductive lines; and 
the conductive material deposited into the plurality of via openings to form the plurality of conductive vias, wherein the conductive material only deposits on the portions of the exposed plurality of first conductive lines, and wherein the second photoresist layer, the first photoresist layer, and portions of the exposed seed layer are removed.
3. The device of claim 1, wherein the plurality of conductive lines are coupled to the plurality of conductive vias.
16. The foundation layer of claim 15, wherein the plurality of conductive lines are coupled to the plurality of conductive vias.
4. The device of claim 3, further comprising: 

a plurality of second conductive vias over the plurality of conductive lines; and a plurality of second conductive lines over the plurality of second conductive vias, wherein each of the plurality of second conductive lines is coupled to at least one of the plurality of second conductive vias.
17. The foundation layer of claim 16, further comprising: 
a plurality of second conductive vias over the plurality of conductive lines; and a plurality of second conductive lines over the plurality of second conductive vias, wherein each of the plurality of second conductive lines is coupled to at least one of the plurality of second conductive vias.
5. The device of claim 4, further comprising: 

a plurality of third conductive vias over the plurality of second conductive lines; and a plurality of third conductive lines over the plurality of third conductive vias, wherein each of the plurality of third conductive lines is coupled to at least one of the plurality of third conductive vias.
18. The foundation layer of claim 17, further comprising: 
a plurality of third conductive vias over the plurality of second conductive lines; and a plurality of third conductive lines over the plurality of third conductive vias, wherein each of the plurality of third conductive lines is coupled to at least one of the plurality of third conductive vias.



Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the obviousness type double patenting rejection or applicant’s reply includes a terminal disclaimer.	
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a device, comprising “a plurality of conductive lines directly on and in contact with the top surface of the molding layer” in combination with the limitation wherein “the molding layer has a top surface co-planar with a top surface of the first plurality of die pads and with a top surface of the second plurality of die pads” and “a plurality of conductive vias directly on and in contact with the first plurality of die pads and the second plurality of die pads” as recited in claim 1. 	Claims 2-5 are also allowed for further limiting and depending upon allowable claim 1.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892